DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 Introduction
Claims 8, 12, 13 and 15-17 are pending and have been examined in this Office action.    
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection unit” and “calculation section” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 13 and 15-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,482,960 to Pryor in view of JP Patent Application Publication 06-168024 to Koji et al. and U.S. Patent Application Publication 2012/0323420 to Koike et al. and U.S. Patent Application Publication 2009/0228166 to Durkos et al.
As per claim 8, Pryor discloses a work vehicle guidance system (Pryor; At least the abstract and column 2, line(s) 52-64) comprising: 
Pryor discloses establishing a reference travel path by using a detection unit by detecting deviations, which can use an optical sensor, i.e., camera, to detect a light (Pryor; At least column 3, line(s) 46-55), but does not explicitly disclose a single optical beam projector, wherein the single optical beam projector is disposed at one end of a reference travel path within a work area; and
However, the above features are taught by Koji (Koji; At least paragraph(s) 5, 10, and 11; Koji teaches using a beam light projection means to establish a straight line for the work vehicle to follow.  Incorporating this teaching into Pryor to establish the initial 
a work vehicle (Pryor; At least figure 1), the work vehicle comprising:
a vehicle body (Pryor; At least figure 1);
a pair of right and left drive wheels that supports the vehicle body (Pryor; At least column 2, line(s) 52-57 and figure 1), 
Pryor does not explicitly disclose the right and left drive wheels being rotationally driven independently of each other;
However, the above features are taught by Koike (Koike; At least paragraph(s) 125).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Koike into the invention of Pryor with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a method, such as a pair of hydrostatic transmissions on the wheels, to 
a travel mode setting section configured to set one of the reference travel mode in which a vehicle body travels automatically along a reference travel path, a successive travel mode in which the vehicle body travels automatically along a plurality of successive travel paths that extend parallel to the reference travel path, and a manual travel mode in which the vehicle body travels manually (Pryor; At least column 1, line(s) 65-67 and column 3, line(s) 46-66; the vehicle has the different modes, including a manual backup mode, which can be set), the work vehicle being configured to work while traveling along the plurality of successive travel paths after traveling along the reference travel (Pryor; At least the abstract and column 2, line(s) 52-64);
Pryor discloses establishing a reference travel path by using a detection unit by detecting deviations, which can use an optical sensor, i.e., camera, to detect a light (Pryor; At least column 3, line(s) 46-55), but does not explicitly disclose a first detection unit that detects an optical beam emitted from the single optical beam projector disposed at one end of the reference travel path;
a first position deviation calculation section that calculates a first position deviation of a vehicle body from the reference travel path, based on a first detection signal from the first detection unit;
However, the above features are taught by Koji (Koji; At least paragraph(s) 5, 10, and 11, and as discussed in the first page of the specification).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Koji into the invention of Pryor with the motivation of simple substitution of 
a second detection unit that detects a boundary between a worked travel path and an un-worked travel path of the plurality of successive travel paths (Pryor; At least column 2, line(s) 52-64, column 3, line(s) 63-column 4, line(s) 5, and column 5, line(s) 16-24);
a work boundary line calculation section that calculates a work boundary line based on the boundary detected between the worked travel path and the un-worked travel path of the plurality of successive travel paths (Pryor; At least column 2, line(s) 52-64, column 3, line(s) 63-column 4, line(s) 5, and column 5, line(s) 16-24; the vehicle detects and calculates a work boundary line, i.e., a hoed row, worked corn stock, etc.);
a second position deviation calculation section that calculates a second position deviation, from the work boundary line, of the vehicle body traveling along the plurality of successive travel paths, based on a second detection signal from the second detection unit (Pryor; At least column 2, line(s) 52-64, column 3, line(s) 61-66, column 5, line(s) 24-37, and column 7, line(s) 32-49); and
a steering information generation section that generates first steering information for correcting the first position deviation based on the first position deviation calculated by the first position deviation calculation section, and generates second steering 
Pryor does not explicitly disclose a drive wheel speed calculation section that derives a rotation speed difference between the right and left drive wheels required for correcting the second position deviation, based on the second steering information generated by the steering information generation section; and a steering control section that generates a control signal for steering the vehicle body based on the rotation speed difference derived by the drive wheel speed calculation section, wherein:
However, the above features are taught by Koike (Koike; At least paragraph(s) 113 and 114).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Koike into the invention of Pryor with the motivation of simple substitution of one known element for another to obtain predictable results. Koike teaches another method of controlling the vehicle to maneuver a turn based on steering information.  This method would be within the skill of one in the art and would be obvious with the motivation that it may produce better control of the vehicle.  
Pryor discloses a manual travel mode, reference travel mode, and successive travel mode, but does not explicitly disclose a travel mode switch for manually setting one of the reference travel mode, the successive travel mode, and the manual travel mode; and
one mode, i.e., a switch for setting manual travel mode).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Durkos into the invention of Pryor with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Allowing the user to select the mode gives the user more control and options of how the system operates, thus, improving the user experience, such as providing the user the option to switch to manual mode in case of some issue or to move the system to and from the field.  
when the travel mode setting section sets the reference travel mode, the steering information generation section generates the first steering information for correcting the first position deviation calculated by the first position deviation calculation section (Pryor; At least column 3, line(s) 48-50; the vehicle controls steering based in a reference mode, as modified by Koji above, based on the first position deviation), and
when the travel mode setting section sets the successive travel mode, the steering information generation section generates the second steering information for correcting the second position deviation calculated by the second position deviation calculation section (Pryor; At least column 2, line(s) 58-64 and column 3, line(s) 61-65)
wherein in the successive travel mode, each time the work vehicle performs the work travel along one of the plurality of successive travel paths, the second position deviation calculation section calculates a latest second position deviation, based on the work boundary line that is calculated by the work boundary line calculation section after 
wherein the steering information generation section generates the second steering information for correcting the second position deviation based on the latest second position deviation calculated by the second position deviation calculation section (Pryor; At least column 2, line(s) 52-64, column 3, line(s) 63-column 4, line(s) 5, column 5, line(s) 24-37, and column 7, line(s) 32-42).
wherein the first detection unit and the second detection unit are commonalized as a single photographic camera, wherein a captured field of view of the photographic camera is switched between a first captured field of view that functions as the first detection unit and a second captured field of view that functions as the second detection unit (Pryor; At least column 5, line(s) 16-17, column 6, line(s) 32-35, and column 7, line(s) 54-60). 
Pryor discloses the same camera can be used for multiple operations, such as tracking a fence or light on a fence (item 33 in figure 1), a reference path, a previously worked path, etc.  Therefore, it would be obvious to one in the art to combine whichever detection units are used with the motivation of reducing cost.  The camera would adjust its view, such as moving upon a rotary mount to change its direction, to view the intended object.  This limitation is interpreted as the view that the camera sees is changed is any way, such as moving the camera to point in a different direction, which is consistent with the specification that states, for example, the captured field of view is change by a camera attitude change mechanism.  
As per claim 12, Pryor discloses further comprising a steering control section that steers the vehicle body automatically based on the first steering information and the second steering information (Pryor; At least column 2, line(s) 4-8 and 53-64, column 3, line(s) 46-66, and column 5, line(s) 24-33).
As per claim 13, Pryor discloses wherein a function of providing guidance of the first position deviation and the second position deviation of the vehicle body based on the first steering information and the second steering information, respectively, is provided (Pryor; At least column 2, line(s) 53-64, column 3, line(s) 46-66, and column 5, line(s) 24-33 and 55-68).
As per claim 15, Pryor discloses wherein each successive travel path extends parallel to, and in an opposite direction from, the previous successive travel path (Pryor; At least column 2, 58-64, column 3, line(s) 61-column 4, line(s) 15, and column 7, line(s) 32-42).
As per claim 16, Pryor does not explicitly disclose wherein: the drive wheel speed calculation section includes a left drive wheel speed calculation section that calculates a left number of rotations required for driving the left drive wheel based on the second steering information, and a right drive wheel speed calculation section that calculates a right number of rotations required for driving the right drive wheel based on the second steering information; and the drive wheel speed calculation section is configured to derive the rotation speed difference from a difference between the left number of rotations and the right number of rotations.
However, the above features are taught by Koike (Koike; At least paragraph(s) 113 and 114).  At the time of filing, it would have been obvious to one of ordinary skill in 
As per claim 17, Pryor does not explicitly disclose further comprising: a left continuously variable transmission mechanism configured to adjust the number of rotations for the left drive wheel based on the left number of rotations calculated by the left drive wheel speed calculation section; and a right continuously variable transmission mechanism configured to adjust the number of rotations for the right drive wheel based on the right number of rotations calculated by the right drive wheel speed calculation section.
However, the above features are taught by Koike (Koike; At least paragraph(s) 125).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Koike into the invention of Pryor with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a method, such as a pair of hydrostatic transmissions on the wheels, to independently rotate the wheels provides the advantage of better turning performance as discussed in at least paragraph(s) 5 of Koike.  
Response to Arguments
Applicant's arguments, see pages 7-10, filed 02/08/2022, with respect to the claim rejection under 35 U.S.C. 103 have been fully considered but moot because the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/David P. Merlino/Primary Examiner, Art Unit 3669